                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


DORA J. FULLER,

                                   Plaintiff,

v.                                                            CIVIL ACTION NO. 3:19-0174

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,1

                                   Defendant.


                                  MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Claimant’s request to reverse the Commissioner’s

decision (ECF No. 9), grant the commissioner’s request to affirm his decision (ECF No. 10), affirm

the final decision of the Commissioner, and dismiss this action from the Court’s docket. Neither

party has filed objections to the Magistrate Judge’s findings and recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Claimant’s request to reverse the Commissioner’s decision

(ECF No. 9), GRANTS the commissioner’s request to affirm his decision (ECF No. 10),

AFFIRMS the final decision of the Commissioner, and DISMISSES this action from the Court’s


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also, Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (stating action survives
regardless of any change in the person occupying the Office of the Commissioner of Social Security).
docket, consistent with the findings and recommendation.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                           ENTER:          February 6, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                             -2-
